Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 6, 2013

                                            No. 04-13-00404-CV

                           IN RE The ESTATE OF Alberto TREVIÑO, Jr.

                                    Original Mandamus Proceedings 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        The court has considered the Motion for En Banc Reconsideration filed on behalf of the
real party in interest on October 7, 2013 and the motion is DENIED.

           It is so ORDERED on November 6th, 2013.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2013.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court



1
 This proceeding arises out of Cause No. P-01796, styled In re the Estate of Alberto Treviño, Jr., pending in the
County Court, Zapata County, Texas, the Honorable Joe Rathmell presiding.